Exhibit 10.5

EQUITRANS, L.P.
TRANSPORTATION SERVICE AGREEMENT
APPLICABLE TO FIRM TRANSPORTATION
SERVICE UNDER RATE SCHEDULE FTS
Contract No. EQTR20242-852
Dated September 24, 2014


This Agreement is entered into by and between Equitrans, L.P. (“Equitrans”) and
EQT ENERGY, LLC (“Customer”).
1. Agreement (CHECK ONE)
___ This is a new Agreement.
_X_ This Agreement supersedes, terminates, and cancels Contract No.
EQTR18679-852, dated December 20, 2013. The superseded contract is no longer in
effect.


2. Service under this Agreement is provided pursuant to Subpart B or Subpart G
of Part 284, Title 18, of the Code of Federal Regulations. Service under this
Agreement is in all respects subject to and governed by the applicable Rate
Schedule and the General Terms and Conditions of the Equitrans FERC Gas Tariff
(“Tariff”) as they may be modified from time to time, and such are incorporated
by reference. In the event that language of this Agreement or any Exhibit
conflicts with Equitrans’ Tariff, the language of the Tariff will control.


3. Equitrans shall have the unilateral right to file with the Commission or
other appropriate regulatory authority, in accordance with Section 4 of the
Natural Gas Act, changes in Equitrans’ Tariff, including both the level and
design of rates, charges, Retainage Factors and services, and the General Terms
and Conditions.


4. Customer’s Maximum Daily Quantity (“MDQ”) of natural gas transported under
this Agreement shall be the MDQ stated in Exhibit A to this Agreement. If
service under this Agreement is associated with a firm storage agreement,
Customer's Base MDQ and Winter MDQ are stated in Alternative Exhibit A.


5. The effective date, term and associated notice and renewal provisions of this
Agreement are stated in Exhibit A to this Agreement.


6. The Receipt and Delivery Points are stated in Exhibit A to this Agreement.


7. Customer shall pay Equitrans the maximum applicable rate (including all other
applicable charges and Retainage Factors authorized pursuant to Rate Schedule
FTS and the Tariff) for services rendered under this Agreement, unless Customer
and Equitrans execute Optional Exhibit B (Discounted Rate Agreement) or Optional
Exhibit C (Negotiated Rate Agreement).



Contract # EQTR20242
Page 1 of 10

--------------------------------------------------------------------------------



8. Exhibits are incorporated by reference into this Agreement upon their
execution. Customer and Equitrans may amend any attached Exhibit by mutual
agreement, which amendments shall be reflected in a revised Exhibit, and shall
be incorporated by reference as part of this Agreement.




IN WITNESS WHEREOF, Customer and Equitrans have executed this Agreement by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By _/s/ Paul Kress 9/30/2014_
 
By _/s/ Andrew L. Murphy 9/30/2014_
(Date)
 
(Date)
 
Title __Vice President _______________
 
 
Title __Vice President________________
 
 
 
 
 
 






Contract # EQTR20242
Page 2 of 10

--------------------------------------------------------------------------------



EXHIBIT A
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY, LLC,
pursuant to Rate Schedule FTS
Contract No. EQTR20242-852 Dated September 24, 2014

This Exhibit A is dated September 24, 2014.
Any previously executed Exhibit A under this Agreement is terminated and is no
longer in effect.


1. Notices and Correspondence shall be sent to:
Equitrans, L.P.

EQT Plaza
625 Liberty Avenue Ste 1700
Pittsburgh, PA 15222-3111
Attn: Gas Transportation Dept.
Phone: (412) 395-3230
Facsimile: (412) 395-3347
E-mail Address: T&ENotify@eqt.com


EQT ENERGY, LLC

Address:
625 Liberty Avenue
Pittsburgh, PA 15222

Representative: Paul Kress
Phone: (412) 395-3232
Facsimile: (412) 395-2675
E-mail Address: [***]
DUNS: 03-585-8708
Federal Tax I.D. No.: 02-0750473
Other contact information if applicable:


2. Service Under this Agreement is provided on:
 
X
 
Mainline System
 
 
 
 
 
X
 
Sunrise Transmission System
 
 
 
 
 
 
 
Allegheny Valley Connector
 
 
 
 




Contract # EQTR20242
Page 3 of 10

--------------------------------------------------------------------------------



3. Maximum Daily Quantity (MDQ): Effective Date
1,046,000
Dth
 
October 1, 2014
1,076,000
Dth
 
November 1, 2014
1,035,000
Dth
 
August 1, 2016
630,000
Dth
 
July 1, 2023
325,000
Dth
 
September 1, 2023
30,000
Dth
 
October 1, 2024

4. Primary Receipt and Delivery Point(s)
Primary Receipt Point(s)**
 
Base
 
Winter
Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
11795 – Jupiter
 
270,000 dth
 
270,000 dth
10/1/2014
17112 – Callisto
 
225,000 dth
 
225,000 dth
10/1/2014
24605 - Mobley
 
540,990 dth
 
540,990 dth
10/1/2014
24990 – Pluto
 
10,000 dth
 
10,000 dth
10/1/2014
500017 – Mercury
 
10 dth
 
10 dth
10/1/2014
 
 
 
 
 
 
11795 – Jupiter
 
270,000 dth
 
270,000 dth
11/1/2014
17112 – Callisto
 
225,000 dth
 
225,000 dth
11/1/2014
24605 - Mobley
 
540,990 dth
 
540,990 dth
11/1/2014
24990 – Pluto
 
10,000 dth
 
10,000 dth
11/1/2014
500017 – Mercury
 
10 dth
 
10 dth
11/1/2014
5100080 - Applegate
 
30,000 dth
 
30,000 dth
11/1/2014
 
 
 
 
 
 
11795 – Jupiter
 
270,000 dth
 
270,000 dth
8/1/2016
17112 – Callisto
 
225,000 dth
 
225,000 dth
8/1/2016
24605 - Mobley
 
499,990 dth
 
499,990 dth
8/1/2016
24990 – Pluto
 
10,000 dth
 
10,000 dth
8/1/2016
500017 – Mercury
 
10 dth
 
10 dth
8/1/2016
5100080 - Applegate
 
30,000 dth
 
30,000 dth
8/1/2016
 
 
 
 
 
 
24605 - Mobley
 
499,990 dth
 
499,990 dth
7/1/2023
500017 – Mercury
 
10 dth
 
10 dth
7/1/2023
11795 – Jupiter
 
100,000 dth
 
100,000 dth
7/1/2023
17112 – Callisto
 
0 dth
 
0 dth
7/1/2023
24990 – Pluto
 
0 dth
 
0 dth
7/1/2023
5100080 - Applegate
 
30,000 dth
 
30,000 dth
7/1/2023
 
 
 
 
 
 
24605 - Mobley
 
195,000 dth
 
195,000 dth
9/1/2023
11795 – Jupiter
 
100,000 dth
 
100,000 dth
9/1/2023
5100080 - Applegate
 
30,000 dth
 
30,000 dth
9/1/2023
 
 
 
 
 
 
5100080 - Applegate
 
30,000 dth
 
30,000 dth
10/1/2024

** Receipt point MDQs do not include quantities required for retainage.



Contract # EQTR20242
Page 4 of 10

--------------------------------------------------------------------------------





Primary Delivery Point(s)
 
Base
 
Winter
Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
 
 
 
 
 
 
18120 – TETCO Braden Run
 
180,000 dth
 
180,000 dth
10/1/2014
73705 – TETCO Morris II
 
225, 000 dth
 
225,000 dth
10/1/2014
73713 - TETCO Jefferson
 
641, 000 dth
 
641,000 dth
10/1/2014
 
 
 
 
 
 
18120 – TETCO Braden Run
 
180,000 dth
 
180,000 dth
11/1/2014
73705 – TETCO Morris II
 
225, 000 dth
 
225,000 dth
11/1/2014
73713 - TETCO Jefferson
 
641, 000 dth
 
641, 000 dth
11/1/2014
TBD - DTI Pratt II
 
30,000 dth
 
30,000 dth
11/1/2014
 
 
 
 
 
 
 
 
 
 
 
 
18120 – TETCO Braden Run
 
180,000 dth
 
180,000 dth
8/1/2016
73705 – TETCO Morris II
 
225, 000 dth
 
225,000 dth
8/1/2016
73713 - TETCO Jefferson
 
600, 000 dth
 
600,000 dth
8/1/2016
TBD - DTI Pratt II
 
30,000 dth
 
30,000 dth
8/1/2016
 
 
 
 
 
 
 
 
 
 
 
 
73713 - TETCO Jefferson
 
600, 000 dth
 
600, 000 dth
7/1/2023
18120 – TETCO Braden Run
 
0 dth
 
0 dth
7/1/2023
73705 – TETCO Morris II
 
0 dth
 
0 dth
7/1/2023
TBD - DTI Pratt II
 
30,000 dth
 
30,000 dth
7/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
73713 - TETCO Jefferson
 
295, 000 dth
 
295, 000 dth
9/1/2023
TBD - DTI Pratt II
 
30,000 dth
 
30,000 dth
9/1/2023
 
 
 
 
 
 
 
 
 
 
 
 
TBD - DTI Pratt II
 
30,000 dth
 
30,000 dth
10/1/2024
 
 
 
 
 
 
 
 
 
 
 
 



5. Effective Date and Term: This Exhibit A is effective 10/01/2014 and continues
in full force and effect through 10/31/2024.* For agreements twelve (12) months
or longer, Customer and/or Equitrans may terminate the agreement at the end of
the primary term by providing at least six (6) months prior written notice of
such intent to terminate.
 


Contract # EQTR20242
Page 5 of 10

--------------------------------------------------------------------------------



At the expiration of the primary term, this Exhibit A has the following renewal
term
(choose one):
____ no renewal term
____ through _______________ *
____ for a period of _______________ *
_X__ year to year* (subject to termination on six (6) months prior written
notice)
____ month to month (subject to termination by either party upon ___ days
written notice prior to contract expiration)
____ other (described in section 6 below)

* In accordance with Section 6.21 of the General Terms and Conditions, a right
of first refusal may apply; any contractual right of first refusal will be set
forth in Section 6 of this Exhibit A.





Contract # EQTR20242
Page 6 of 10

--------------------------------------------------------------------------------



6. Other Special Provisions:
None.





IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit A by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By __/s/ Paul Kress 9/30/2014__
 
By __/s/ Andrew L. Murphy 9/30/2014 
(Date)
 
(Date)
 
Title __Vice President _______________
 
 
Title __Vice President ______________
 
 
 
 
 
 




Contract # EQTR20242
Page 7 of 10

--------------------------------------------------------------------------------



OPTIONAL EXHIBIT C
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY, LLC,
pursuant to Rate Schedule FTS
Contract No. EQTR20242-852 Dated September 24, 2014

This Exhibit C is dated September 24, 2014.
Any previously executed Exhibit C under this Agreement is terminated and is no
longer in effect.


Negotiated Rate Agreement
1. In accordance with Section 6.30 of the General Terms and Conditions of
Equitrans’ Tariff, Equitrans and Customer agree that the following negotiated
rate provisions will apply under the Agreement:
Rates Effective October 1, 2014 through October 31, 2014
 
 
Monthly Reservation Rate
$9.117 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 
 
 
Rates Effective November 1, 2014 through July 31, 2016
 
 
Monthly Reservation Rate
$9.074 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 
 
 
Rates Effective August 1, 2016 through June 30, 2023
 
 
Monthly Reservation Rate
9.133 per Dth
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 
 
 
Rates Effective July 1, 2023 through August 31, 2023
 
 
Monthly Reservation Rate
$8.782 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.


Contract # EQTR20242
Page 8 of 10

--------------------------------------------------------------------------------





Rates Effective September 1, 2023 through October 31, 2024
 
 
Monthly Reservation Rate
$7.604 per MDQ
Commodity Rate
$0.00 per Dth
Authorized Overrun Rate
$0.25 per Dth
Customer shall pay the applicable FERC ACA surcharge.
 
 



In addition to the rates listed above Customer shall pay a fuel usage, lost and
unaccounted for gas percentage retainage rate to recover actual fuel usage, lost
and unaccounted for gas based on the following calculation.

Transporter will retain a percentage of Shipper’s nominated receipts volumes to
recover fuel, lost and unaccounted for gas (“Estimated Retainage Rate”). The
Estimated Retainage Rate will equal the difference between the actual measured
Dths received and the actual measured Dths delivered (excluding gas used for
company use and compressor fuel) for the preceding calendar year divided by
actual annual measured Dth received. The Estimated Retainage Rate will be
updated annually and made effective on April 1st of each year. The initial
Estimated Retainage Rate under this Agreement will be 1.0%. To adjust for
material changes in actual experienced fuel and lost and unaccounted for gas,
Transporter shall have the right to change the Estimated Retainage Rate during
the calendar year by providing Shipper 30 days advanced written notice. Any
changes to the Estimated Retainage Rate will become effective on the first day
of the calendar month following the thirty day advanced written notice.

Within 60 days after the end of each calendar quarter, Transporter will
calculate for each month of the quarter actual fuel and lost and unaccounted for
gas rate for Transporter’s combined Mainline and Sunrise Transmission Systems
(“Actual Fuel and LUF Rate”) by taking the difference between monthly actual
measured Dths received and monthly actual measured Dths delivered (excluding gas
used for company use and compressor fuel) and dividing the difference by monthly
actual measured Dth received. The Estimated Retainage Rate less Actual Fuel and
LUF Rate will be multiplied by Shipper’s monthly nominated volumes during the
preceding calendar quarter to determine the monthly volumes owed to either
Transporter or Shipper (“True-up Volumes”). If the True-up Volumes are negative,
gas is due to Transporter, and if the True-up Volumes are positive, gas is due
to Shipper. Equitrans reserves the right to calculate and include the True-Up
Volumes on Shipper’s invoice more frequently than quarterly.

Shipper and Transporter agree that payback of the True-up Volumes will take
place over the 60 day period following notice by Transporter to Shipper of the
True-up Volumes as calculated by the above methodology.

The retainage rates to recover actual fuel and lost and unaccounted for gas will
only apply to nominations to off-system interstate pipeline interconnects. Any
nominations to other points will be subject to the posted Tariff Retainage Rates
and the Pipeline Safety Cost Rate.

Shipper shall also be subject to any FERC mandated surcharges, imposed by FERC
on an industry wide and generally applicable basis to shippers on interstate
pipelines. Transporter shall assess the

Contract # EQTR20242
Page 9 of 10

--------------------------------------------------------------------------------



impact of any such FERC proposed surcharge on its Shippers and use commercially
reasonable efforts to minimize the application or impact of such surcharge on
Transporter’s Shippers, provided that such efforts by Transporter shall not
include any obligation on or risk to Transporter of cost responsibility for such
surcharge.
Except as expressly stated herein, Equitrans’ applicable maximum rates and
charges set forth in the Statement of Rates of its Tariff continue to apply.


2. Customer acknowledges that it is electing Negotiated Rates as an alternative
to the rates and charges set forth in the Statement of Rates of Equitrans’
Tariff applicable to Rate Schedule FTS, as revised from time to time.


3. This Exhibit C is effective 10/01/2014 and continues in effect through
10/31/2024.


4. In the event any provision of this Exhibit C is held to be invalid, illegal
or unenforceable by any court, regulatory agency, or tribunal of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions, terms or conditions shall not in any way be affected or impaired
thereby, and the term, condition, or provision which is held illegal or invalid
shall be deemed modified to conform to such rule of law, but only for the period
of time such order, rule, regulation, or law is in effect.


5. Other Special Provisions:

None.


IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit C by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By __/s/ Paul Kress 9/30/2014_
 
By __/s/ Andrew L. Murphy 9/30/2014_
(Date)
 
(Date)
 
Title __Vice President ______________
 
 
Title __Vice President________________
 
 
 
 
 
 




Contract # EQTR20242
Page 10 of 10